DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-7, 9-15 and 17-20 (Currently Amended)
Claims 2, 8 and 16 (Original)

Claim Objection
Claims 1, 5, 6 and 20 are objected to because of the following informalities:
Claim 1, lines 7-8, the recitation of “a total power limit” should be -- the total power limit
Claim 5, lines 3-4, the recitation of “the first total power limit” should be -- the first power limit
Claim 6, line 1, the recitation of “the first total power limit” should be -- the first power limit
Claim 20, line 5, the recitation of “a first resistance” should be -- the first resistance
Claim 20, line 7, the recitation of “a second resistance” should be -- the second resistance
Appropriate correction is required.

Response to Arguments
Applicant's amendments and arguments, filed on 01/15/2021, have been fully considered but are moot because the amendments has necessitated the new ground(s) of rejection presented in this office action.
 
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 7, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gurries (U.S. Patent 8907631), in view of Sporck (U.S. 2017/0085098) and further in view of Yang (U.S. 2015/0036394).

Regarding claim 1, Gurries teaches a method, comprising: determining a temperature (by 14, Fig. 8J; abstract, lines 8-10) of a power adaptor (power adapter, Fig. 8J) for an information handling system (mobile device housing, Fig. 8J that includes mobile phone or computer, col. 8, lines 5-31); determining whether the temperature is above a predetermined threshold (col. 1, lines 36-43, temperature above or below threshold or out of a predetermined range); and when the temperature is not above the total power (corresponding power of output voltage and current, P=V*I; col. 1, lines 36-43; col. 2, lines 1-14, adjusting charging voltage and/or current) (operating regions with output current versus detected temperature, Fig. 5A; col. 12, lines 26-62) of the power adaptor (power adapter, Fig. 8J).
	 Gurries does not explicitly teach (when the temperature is not above the predetermined threshold adjusting) a total power limit to a first power limit higher than a second power limit corresponding to the total power limit when the temperature is above the predetermined threshold.
Sporck teaches when the temperature is not above the predetermined threshold ([0025], lines 24-26, temperature below threshold), adjusting a total power (corresponding power of output voltage and current, P=V*I, based on adjusted input voltage and current limit [0025], lines 24-26) to a first power higher than ([0029], lines 1-5) a second power (corresponding power adjusted to when temperature increases above threshold [0026], lines 22-29) corresponding to the total power when the temperature is above the predetermined threshold (temperature above threshold, power is adjusted power to the second power [0026], lines 22-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (when the temperature is not above the predetermined threshold adjusting a total power to) a first power higher than a second power corresponding to the total power when the temperature is above the predetermined threshold of Sporck’s into Gurries, in order to optimize the charging power and to protect the system from over-temperature or overheating.
 a total power limit to a first power limit higher than a second power limit.
Yang teaches adjusting a total power limit ([0009], lines 4-14; [0007]; lines 20-30) to a first power limit (Po1 corresponding to Vo1, Fig. 6) higher than ([0009], lines 4-14; [0007]; lines 20-30) a second power limit (Po2 corresponding to Vo2, Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate adjusting a total power limit to a first power limit higher than a second power limit of Yang’s into Gurries’, in view of Sporck’s, in order to provide rated output power of programmable adaptive power converter (corresponding to the temperature and/or voltage/current disclosed by Gurries and Sporck) for power saving ([0006]; Yang) and/or safety protection.
Regarding claim 3, Gurries teaches the method of claim 1, in view of Sporck and further in view of Yang, further comprising adjusting the total power limit ([0009], lines 4-14; [0007]; lines 20-30; Yang) (col. 1, lines 35-37; col. 2, lines 1-14) of the information handling system (mobile device housing, Fig. 8J that includes mobile phone or computer, col. 8, lines 5-31; Gurries) to the second power limit (Po2 corresponding to Vo2, Fig. 6; Yang) ([0029], lines 1-5; [0025], lines 24-26; [0026], lines 22-29; Sporck) when the temperature is determined to be above the predetermined threshold ([0029], lines 1-5; [0025], lines 24-26; [0026], lines 22-29; Sporck)
Regarding claim 5, Gurries teaches the method of claim 1, in view of Sporck and further in view of Yang, wherein the step of adjusting the total power limit ([0009], lines 4-14; [0007]; lines 20-30; Yang) (col. 1, lines 35-37; col. 2, lines 1-14) of the power first power limit (Po1 corresponding to Vo1, Fig. 6; Yang) (first power output level initially set; when temperature increases, decreases power level to a second power level to reduce power dissipation and/or temperature per [0029], lines 1-5; [0025], lines 24-26; [0026], lines 22-29; Sporck).
Regarding claim 6, Gurries teaches the method of claim 1, in view of Sporck and further in view of Yang, wherein the first power limit (Po1 corresponding to Vo1, Fig. 6; Yang) (first power output level initially set; when temperature increases, decreases power level to a second power level to reduce power dissipation and/or temperature per [0029], lines 1-5; [0025], lines 24-26; [0026], lines 22-29; Sporck) is higher than ([0009], lines 4-14; [0007]; lines 20-30; Yang) a rated power output (second power limit Po2 corresponding to Vo2, Fig. 6; Yang) (or corresponding to a second power output level that reduces the temperature as explained above; Sporck) (or operating regions with output current versus detected temperature, Fig. 5A; col. 12, lines 26-62) for the power adaptor (power adapter, Fig. 8J).
Regarding claim 7, Gurries teaches an apparatus, comprising: a controller (16, Fig. 8J) configured to perform steps comprising: determining a temperature (by 14, Fig. 8J; abstract, lines 8-10) of a power adaptor (power adapter, Fig. 8J) for an information handling system (mobile device housing, Fig. 8J that includes mobile phone or computer, col. 8, lines 5-31); determining whether the temperature is above a predetermined threshold (col. 1, lines 36-43); and when the temperature is not above the predetermined threshold (col. 12, lines 32-34), adjusting a total power (corresponding power of output voltage and current, P=V*I; col. 1, lines 35-37; col. 2, lines 1-14) (operating regions with output current versus detected temperature, Fig. 5A; col. 12, lines 26-62) of the power adaptor (power adapter, Fig. 8J).
Gurries does not explicitly teach (when the temperature is not above the predetermined threshold adjusting) a total power limit to a first total power limit higher than a second total power limit.
Sporck teaches when the temperature is not above the predetermined threshold ([0025], lines 24-26, temperature below threshold), adjusting a total power (corresponding power of output voltage and current, P=V*I, based on adjusted input voltage and current limit [0025], lines 24-26) to a first total power higher than ([0029], lines 1-5) a second total power (corresponding power adjusted to when temperature increases above threshold [0026], lines 22-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (when the temperature is not above the predetermined threshold adjusting a total power to) a first total power higher than a second total power of Sporck’s into 
Gurries does not explicitly teach a total power limit, a first total power limit, a second total power limit and the first total power limit is higher than the second total power limit.
Yang teaches adjusting a total power limit ([0009], lines 4-14; [0007]; lines 20-30) to a first total power limit (Po1 corresponding to Vo1, Fig. 6) higher than ([0009], lines 4-14; [0007]; lines 20-30) a second total power limit (Po2 corresponding to Vo2, Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate adjusting a total power limit to a first total power limit higher than a second total power limit of Yang’s into Gurries’, in view of Sporck’s, in order to provide a rated output power of programmable adaptive power converter (corresponding to the temperature and/or voltage/current disclosed by Gurries and Sporck) for power saving ([0006]; Yang) and/or safety protection.

Regarding claim 9, Gurries teaches the apparatus of claim 7, in view of Sporck and further in view of Yang, wherein the controller (16, Fig. 8J) is further configured to adjust the total power limit ([0009], lines 4-14; [0007]; lines 20-30; Yang) (col. 1, lines 35-37; col. 2, lines 1-14) of the information handling system (mobile device housing, Fig. 8J that includes mobile phone or computer, col. 8, lines 5-31) to the second total power limit (Po2 corresponding to Vo2, Fig. 6; Yang) ([0029], lines 1-5; [0025], lines 24-26; [0026], lines 22-29; Sporck) when the temperature is determined to be above the 
Regarding claim 11, Gurries teaches the apparatus of claim 7, in view of Sporck and further in view of Yang, wherein the controller (16, Fig. 8J) is configured to notify (data communication between 16 of power adapter and 18 of the mobile device housing, Fig. 1J and 8J; col. 23, lines 35-45, 52 through col. 24, lines 14) the information handling system (mobile device housing, Fig. 8J that includes mobile phone or computer, col. 8, lines 5-31) of a new power adaptor source capability (current source(s) and/or voltage source(s) 12ax, Fig. 8J; col.1, lines 17-31; operating regions with output current versus detected temperature, Fig. 5A; col. 12, lines 26-62) related to the first total power limit (Po1 corresponding to Vo1, Fig. 6; Yang) (first power output level initially set; when temperature increases, decreases power level to a second power level to reduce power dissipation and/or temperature per [0029], lines 1-5; [0025], lines 24-26; [0026], lines 22-29; Sporck) after adjusting the total power limit ([0009], lines 4-14; [0007]; lines 20-30; Yang) (col. 1, lines 35-37; col. 2, lines 1-14) of the power adaptor (power adapter, Fig. 8J)  to the first total power limit (Po1 corresponding to Vo1, Fig. 6; Yang) (first power output level initially set; when temperature increases, decreases power level to a second power level to reduce power dissipation and/or temperature per [0029], lines 1-5; [0025], lines 24-26; [0026], lines 22-29; Sporck).
Regarding claim 12, Gurries teaches the apparatus of claim 7, in view of Sporck and further in view of Yang, wherein the first total power limit (Po1 corresponding to Vo1, Fig. 6; Yang) (first power output level initially set; when temperature increases,  output (second power limit Po2 corresponding to Vo2, Fig. 6; Yang) (corresponding to a second power output level that reduces the temperature as explained above; Sporck) (operating regions with output current versus detected temperature, Fig. 5A; col. 12, lines 26-62) for the power adaptor (power adapter, Fig. 8J).
Claims 2, 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gurries (U.S. Patent 8907631), Sporck (U.S. 2017/0085098) and Yang (U.S. 2015/0036394), as applied above in claims 1 and 7, in view of Artusi (U.S. 9197132).
Regarding claim 2, Gurries teaches the method of claim 1, in view of Sporck and further in view of Yang, wherein the step of determining the temperature (by 14, Fig. 8J; abstract, lines 8-10) of the power adaptor (power adapter, Fig. 8J) comprises… 
The combination does not explicitly teach determining the temperature inside a transformer (of the power adaptor).
Artusi teaches a temperature detector (313, Fig. 3) attached to the transformer (TR, Fig. 3; col. 9, line 60 through col. 10, line 10) and determining the temperature inside a transformer (col. 9, line 60 through col. 10, line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining the temperature inside a transformer of Artusi’s into Gurries’, 
Regarding claim 4, Gurries teaches the method of claim 1, in view of Sporck and further in view of Yang, wherein the step of adjusting the total power limit ([0009], lines 4-14; [0007]; lines 20-30; Yang) (col. 1, lines 35-37; col. 2, lines 1-14) of the power adaptor (power adapter, Fig. 8J) comprises…
The combination does not explicitly teach increasing a switching frequency of a converter within the power adaptor.
Artusi teaches increasing a switching frequency (col. 2, lines 1, 3, 10; increasing output power versus switching frequency, Fig. 9C, 9D) of the DC-to-DC converter (included in 320, Fig. 3; col. 9, lines 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate increasing a switching frequency of a converter within the power adaptor of Artusi’s into Gurries’, in view of Sporck’s, in order to provide a high efficiency power converter (col. 11, lines 43-54; Artusi).
Regarding claim 8, Gurries teaches the apparatus of claim 7, in view of Sporck, wherein the controller (16, Fig. 8J) is configured to determine the temperature (by 14, Fig. 8J; abstract, lines 8-10) of the power adaptor (power adapter, Fig. 8J) by… 
The combination does not explicitly teach determining the temperature inside a transformer (of the power adaptor).

Regarding claim 10, Gurries teaches the apparatus of claim 7, in view of Sporck, wherein the controller (16, Fig. 8J) is configured to adjust the total power limit ([0009], lines 4-14; [0007]; lines 20-30; Yang) (col. 1, lines 35-37; col. 2, lines 1-14) of the power adaptor (power adapter, Fig. 8J).
Gurries does not explicitly teach increasing a switching frequency of a converter within the power adaptor (although Gurries teaches pulse current charging col. 2, line 21).
Artusi teaches increasing a switching frequency (col. 2, lines 1, 3, 10; increasing output power versus switching frequency, Fig. 9C, 9D) of the DC-to-DC converter (included in 320, Fig. 3; col. 9, lines 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate increasing a switching frequency of a converter within the power adaptor of Artusi’s into Gurries’, in view of Sporck’s, in order to provide a high efficiency power converter (col. 11, lines 43-54; Artusi)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gurries (U.S. Patent 8907631), Sporck (U.S. 2017/0085098) and Yang (U.S. 2015/0036394), as applied above in claim 7, in view of Zhang (U.S. 2016/0286620).
Regarding claim 13, Gurries teaches the apparatus of claim 7, in view of Sporck and further in view of Yang, wherein the controller (16, Fig. 8J) is configured to adjust the total power limit ([0009], lines 4-14; [0007]; lines 20-30; Yang) (col. 1, lines 35-37; col. 2, lines 1-14) of the power adaptor (power adapter, Fig. 8J) by …
Gurries does not explicitly teach toggling a first transistor that adjusts a first resistance at an output of the power adaptor to adjust over power protection for the power adaptor.
Zhang teaches toggling a first transistor (Q1, Q2, Fig. 3) that adjusts a first resistance (R4, R5, R6, R7, Fig. 3) to adjust over power protection (claim 5, lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate toggling a first transistor that adjusts a first resistance to adjust over power protection of Zhang’s into Gurries’, in view of Sporck’s, in order to provide an over-voltage/over-current protection for safety.
Gurries does not explicitly teach by toggling a second transistor that adjusts a second resistance to adjust a switching frequency in the power adaptor.
Yang teaches toggling a second transistor (20, Fig. 1) that adjusts a second resistance (25, Fig. 1) to adjust a switching frequency ([0019], lines 5-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claims 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Artusi (U.S. 9197132), in view of Gurries (U.S. Patent 8907631) and further in view of Yang (U.S. 2015/0036394).
Regarding claim 14, Artusi teaches an apparatus, comprising:
an alternating current (AC)-to-direct current (DC) converting device (310+320, Fig. 3) comprising a transformer (TR, Fig. 3), a boost converter (included in 310, Fig. 3; col. 9, lines 5-7), and a DC-to-DC converter (included in 320, Fig. 3; col. 9, lines 7-8);
a temperature detector (313, Fig. 3) attached to the transformer (TR, Fig. 3; col. 9, line 60 through col. 10, line 10) and configured to measure a temperature in the transformer (col. 9, line 60 through col. 10, line 10); and 
a controller (311, Fig. 3) coupled to the AC-to-DC converting device (310+320, Fig. 3) and to the temperature detector (313, Fig. 3), wherein the controller is configured to adjust (col. 8, lines 18-21, control duty cycle and frequency of power switches and regulate Vout; col. 9, lines 17-21, control duty cycle of Qboost and regulate Vbus) a total power (power = Vout x Iload, Fig. 3) of the AC-to-DC converting device (310+320, Fig. 3).
total power limit (of the AC-to-DC converting device) based, at least in part, on the temperature (in the transformer).
Gurries teaches determining a temperature (by 14, Fig. 8J; abstract, lines 8-10) of a power adaptor (power adapter, Fig. 8J) for an information handling system (mobile device housing, Fig. 8J that includes mobile phone or computer, col. 8, lines 5-31); adjusting a total power (corresponding power of output voltage and current, P=V*I; col. 1, lines 36-43; col. 2, lines 1-14, adjusting charging voltage and/or current) (col. 1, lines 35-37; col. 2, lines 1-14) of the power adaptor (power adapter, Fig. 8J) based, at least in part, on the temperature (operating regions with output current versus detected temperature, Fig. 5A; col. 12, lines 26-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate adjusting a total power based, at least in part, on the temperature of Gurries’ into Artusi’s, in order to protect the system from  over-temperature or overheating.
The combination does not explicitly teach a total power limit; or a first power limit, or a second power limit and the first power limit is higher than the second power limit.
Yang teaches adjusting a total power limit ([0009], lines 4-14; [0007]; lines 20-30) to a first total power limit (Po1 corresponding to Vo1, Fig. 6) higher than ([0009], lines 4-14; [0007]; lines 20-30) a second power limit (Po2 corresponding to Vo2, Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate adjusting a total power limit to a first total power limit higher than a second total power limit of Yang’s into Artusi’s, in view of Gurries’, in 
Regarding claim 15, Artusi teaches the apparatus of claim 14, in view of Gurries and further in view of Yang, further comprising an output port (of power adapter coupled to mobile device housing via cable, Fig. 8J that includes mobile phone or computer, col. 8, lines 5-31; Gurries), wherein the controller (16, Fig. 8J; col. 31, lines 43-66; Gurries) is configured to notify (data communication between 16 of power adapter and 18 of the mobile device housing, Fig. 1J and 8J; col. 23, lines 35-45, 52 through col. 24, lines 14; Gurries) an information handling system (mobile device housing, Fig. 8J; including mobile phone or computer, col. 8, lines 5-31; col. 23, lines 35-45, 52 through col. 24, lines 14; Gurries) coupled to the apparatus (power adapter, Fig. 3) through the output port of a new power adaptor source capability (current source(s) and/or voltage source(s) 12ax, Fig. 8J; col.1, lines 17-31; operating regions with output current versus detected temperature, Fig. 5A; col. 12, lines 26-62; Gurries) related to a first total power limit (Po1 corresponding to Vo1, Fig. 6; [0009], lines 4-14; [0007]; lines 20-30; Yang) (power output level of 12b coupled to mobile device housing, Fig. 8J, following power adjustment col. 1, lines 35-37; col. 2, lines 1-14; Gurries). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an output port, wherein the controller is configured to notify an information handling system coupled to the apparatus through the output port of a new power adaptor source capability related to the first total power of Gurries’ into Artusi’s, in view of Yang’s first total power limit, in order to provide a communication and status update.
Regarding claim 19, Artusi teaches the apparatus of claim 14, in view of Gurries and further in view of Yang, wherein the controller (311, Fig. 3) is configured to adjust the total power limit ([0009], lines 4-14; [0007]; lines 20-30; Yang) (power = Vout x Iload, Fig. 3) of the power adaptor (col. 8, lines 18-21, control duty cycle and frequency of power switches and regulate Vout; col. 9, lines 17-21, control duty cycle of Qboost and regulate Vbus) by increasing a switching frequency (col. 2, lines 1, 3, 10; increasing output power versus switching frequency, Fig. 9C, 9D) of the DC-to-DC converter (included in 320, Fig. 3; col. 9, lines 7-8).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Artusi (U.S. 9197132), Gurries (U.S. Patent 8907631) and Yang (U.S. 2015/0036394), as applied above in claim 14, in view of Lo (U.S. 2016/0233714).
Regarding claim 16, Artusi teaches the apparatus of claim 14, in view of Gurries and further in view of Yang, wherein the temperature detector (313, Fig. 3) (or 14, Fig. 8J; abstract, lines 8-10; Gurries) comprises…
The combination does not explicitly teach a negative temperature coefficient (NTC) thermistor.
Lo teaches a negative temperature coefficient (NTC) thermistor ([0016], lines 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a negative temperature coefficient (NTC) thermistor of Lo’s into Artusi’s, in view of Gurries’ and further in view of Yang’s, in order .
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Artusi (U.S. 9197132), Gurries (U.S. Patent 8907631) and Yang (U.S. 2015/0036394), as applied above in claim 14, and further in view of Sporck (U.S. 2017/0085098).
Regarding claim 17, Artusi teaches the apparatus of claim 14, in view of Gurries and further in view of Yang, wherein the controller (16, Fig. 8J; col. 31, lines 43-66; Gurries) is configured to determine whether the temperature is above a predetermined threshold (col. 1, lines 36-43; Gurries); and to adjust, when the temperature is not above the predetermined threshold (col. 12, lines 32-34; Gurries), a total power (col. 1, lines 35-37; col. 2, lines 1-14; Gurries) (operating regions with output current versus detected temperature, Fig. 5A; col. 12, lines 26-62; Gurries) of the power adaptor (power adapter, Fig. 8J; Gurries).
Artusi does not explicitly teach (when the temperature is not above the predetermined threshold adjusting) a total power limit to a first total power limit higher than a second total power limit corresponding to the total power limit when the temperature is above the predetermined threshold.
Sporck teaches when the temperature is not above the predetermined threshold ([0025], lines 24-26, temperature below threshold), adjusting a total power (corresponding power of output voltage and current, P=V*I, based on adjusted input voltage and current limit [0025], lines 24-26) to a first total power higher than ([0029], lines 1-5) a total second power (corresponding power adjusted to when temperature corresponding to the total power when the temperature is above the predetermined threshold (temperature above threshold, power is adjusted power to the second power [0026], lines 22-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (when the temperature is not above the predetermined threshold adjusting a total power to) a first total power higher than a second total power corresponding to the total power when the temperature is above the predetermined threshold of Sporck’s into Artusi’s, in view of Gurries’ and further in view of Yang’s, in order to optimize the charging power and to protect the system from over-temperature or overheating.
Artusi does not explicitly teach a total power limit, a first power limit, a second power limit and the first power limit is higher than the second power limit.
Yang teaches adjusting a total power limit ([0009], lines 4-14; [0007]; lines 20-30) to a first total power limit (Po1 corresponding to Vo1, Fig. 6) higher than ([0009], lines 4-14; [0007]; lines 20-30) a second power limit (Po2 corresponding to Vo2, Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate adjusting a total power limit to a first total power limit higher than a second total power limit of Yang’s into Artusi’s, in view of Gurries’, further in view of Sporck’s, in order to provide a rated output power of programmable adaptive power converter (corresponding to the temperature and/or voltage/current disclosed by Gurries and Sporck) for power saving ([0006]; Yang) and/or safety protection.
Regarding claim 18, Artusi teaches the apparatus of claim 17, in view of Gurries, further in view of Yang, and further in view of Sporck, wherein the controller (16, Fig. 8J; col. 31, lines 43-66; Gurries) is configured to adjust the total power limit ([0009], lines 4-14; [0007]; lines 20-30; Yang) of the information handling system (mobile device housing, Fig. 8J that includes mobile phone or computer, col. 8, lines 5-31; Gurries) to the second total power limit (Po2 corresponding to Vo2, Fig. 6; Yang)  ([0029], lines 1-5; [0025], lines 24-26; [0026], lines 22-29; Sporck) when the temperature is determined to be above the predetermined threshold ([0029], lines 1-5; [0025], lines 24-26; [0026], lines 22-29; Sporck)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Artusi (U.S. 9197132), Gurries (U.S. Patent 8907631) and Yang (U.S. 2015/0036394), as applied above in claim 14, and further in view of Zhang (U.S. 2016/0286620).
Regarding claim 20, Artusi teaches the apparatus of claim 14, in view of Gurries and further in view of Yang, wherein the AC-to-DC converting device (310+320, Fig. 3) comprises
	a first transistor (Qfly, Fig. 3), a second transistor (Qboost, Fig. 3),
wherein the controller (311, Fig. 3) is configured to adjust the total power limit ([0009], lines 4-14; [0007]; lines 20-30; Yang) (Vout x Iload, Fig. 3) of the power adaptor (col. 8, lines 18-21, control duty cycle and frequency of power switches and regulate Vout; col. 9, lines 17-21, control duty cycle of Qboost and regulate Vbus, Fig. 3) by

         by toggling a second transistor (Qboost, Fig. 3; to regulate Vbus) to adjust a switching frequency (col. 11, lines 26, 29, 43, control switching frequency; col. 9, lines 18-21, adjust duty cycle; col. 2, lines 1, 3, 10, high frequency transformer, switching frequency of power converter) in the power adaptor.
Artusi does not explicitly teach a first resistance; (toggling a first transistor that) adjusts a first resistance (at an output of the power adaptor) to adjust over power protection (for the power adaptor).
Zhang teaches toggling a first transistor (Q1, Q2, Fig. 3) that adjusts a first resistance (R4, R5, R6, R7, Fig. 3) to adjust over power protection (claim 5, lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate toggling a first transistor that adjusts a first resistance to adjust over power protection of Zhang’s into Artusi’s, in view of Gurries’, further in view of Yang’s, in order to provide over-voltage/over-current protection for safety.
Artusi does not explicitly teach a second resistance; (by toggling a second transistor that) adjusts a second resistance (to adjust a switching frequency in the power adaptor).

.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 27, 2021